t c memo united_states tax_court william e gustashaw jr and nancy d gustashaw petitioners v commissioner of internal revenue respondent docket no filed date held ps who concede deficiencies in tax attributable to ph’s participation in a custom adjustable rate debt structure cards transaction are liable for accuracy-related_penalties for gross_valuation_misstatements or for year negligence on account of resulting underpayments in tax william p gregory for petitioners stephen r takeuchi and robert w dillard for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency the notice respondent determined deficiencies in and accuracy-related_penalties with respect to petitioners’ federal_income_tax as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number by amendment to answer to amended petition respondent increased by dollar_figure and dollar_figure the accuracy-related_penalties he had determined for and respectively for total sec_6662 penalties for those years of dollar_figure and dollar_figure respectively taking into account both parties’ concessions the only issue for decision is whether petitioners are liable for the accuracy-related_penalties of dollar_figure dollar_figure dollar_figure 1unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar 2in the answer to amended petition respondent asserted an increased deficiency and a corresponding increased sec_6662 penalty for should the court ultimately disregard respondent’s deficiency determination petitioners subsequently conceded the deficiencies for all of the years in issue as a result respondent conceded the increased deficiency and accuracy-related_penalty claims for asserted in the answer to amended petition and dollar_figure for and respectively the years in issue introduction findings_of_fact some facts are stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the third supplemental stipulation of facts with accompanying exhibits are incorporated herein by this reference at the time they filed the petition petitioners lived in florida background william and nancy gustashaw married in two years later mr gustashaw sometimes petitioner3 graduated from gannon university with a bachelor of science degree in industrial management while pursuing his degree he took various business management courses including courses in managerial cost accounting and the principles of accounting from to petitioner held management positions with various companies in the food and beverage industry in he 3the accuracy-related_penalty at issue arose from a transaction entered into by mr gustashaw and reported on petitioners’ joint federal_income_tax return the parties’ arguments therefore focus on mr gustashaw’s evaluation and reporting of the transaction for federal_income_tax purposes accordingly hereafter when referring to him alone we sometimes refer to mr gustashaw as petitioner entered the pharmaceutical industry joining merck medco managed care merck medco as vice president of operations responsible for large-scale prescription processing in a mail-order pharmacy before being promoted to vice president and general manager responsible for all operations of two of its mail-order pharmacies during his employ by merck medco he received stock_options petitioner’s retirement plans petitioner wished to retire at the age of in at the age of he began to plan for his retirement he expected to exercise the majority of his merck medco stock_options in or and although he had handled almost all of his and mrs gustashaw’s investment decisions throughout their marriage petitioner sought a financial planner to determine whether the stock_option exercise would generate enough income to fund their retirement petitioner and mrs gustashaw hired ralph maulorico mr maulorico a financial planner at new england financial in upon mr maulorico’s recommendation petitioner exercised some of his stock_options selling the acquired stock and investing the proceeds in mutual funds for all years during their marriage until mr gustashaw prepared petitioners’ joint federal_income_tax returns in however petitioners decided to hire a tax accountant initially only to review petitioners’ returns which mr gustashaw would continue to prepare mr maulorico recommended his college friend william gable mr gable mr gable is an enrolled_agent and an accountant although not a certified_public_accountant he owns an accounting practice in florida and received both an undergraduate and a master’s degree in accounting the latter with a specialty in taxation at lacrosse university mr gable reviewed petitioners’ self-prepared joint returns for before they filed them the cards transaction in merck medco underwent a reorganization and offered petitioner the option to retire early he accepted and retired that same year in petitioner exercised his remaining merck medco stock_options and sold the acquired stock generating dollar_figure of income that same year mr maulorico learned of the custom adjustable rate debt sometimes custom adjustable rate debt structure hereafter without distinction cards transaction from a colleague and suggested it to petitioner as a possible investment opportunity because of what he thought to be both its profit potential and its ability to shelter the stock_option exercise income chenery associates inc chenery promoted and arranged the cards transaction petitioner consulted with roy hahn mr hahn a certified_public_accountant and the founder of chenery to learn more about the transaction the transaction works as follows a newly formed delaware limited_liability_company l l c owned percent by nonresident_alien individuals enters into a credit agreement with a european financial_institution bank under which the bank extends to the l l c a loan for a term of years with interest payments but not principal payments due generally annually the loan may be denominated in either u s or european currency ie dollars or euro the interest rate is set at the london_interbank_offered_rate libor plu sec_50 basis points for the first interest period and reset annually the bank_deposits the loan proceeds directly into the l l c ’s account at the bank the l l c invest sec_85 percent of the deposited proceeds in government bonds and uses the remaining percent to make a short-term time deposit all of which the l l c pledges as collateral for the loan to withdraw the loan proceeds the 4we provide only a summary description of the cards transaction herein because it is virtually identical to the transaction more fully described in kerman v commissioner tcmemo_2011_54 l l c must provide substitute collateral which it could do at the bank’s discretion at each annual interest reset date if the bank chooses not to maintain the loan for the upcoming interest period its rejection constitutes delivery to the l l c of a mandatory prepayment election notice which requires repayment of the loan at the end of the current interest period the l l c may repay the loan at any time after the first year upon the short-term time deposit’s maturity the l l c and the taxpayer involved the taxpayer enter into an agreement whereby the l l c transfers the deposit’s proceeds representing percent of the entire loan amount to the taxpayer in exchange for his assumption of joint_and_several_liability for the l l c ’s obligations to the bank including repayment of the entire loan the l l c and the taxpayer agree that as between them the taxpayer would repay the unpaid principal amount6 of the loan at maturity and the l l c would retain all interest obligations the deposit’s proceeds the taxpayer’s portion of the loan proceeds are credited to his deposit account maintained at the 5the l l c could also request at that time a change to the loan terms such as to amount or maturity 6the amount due would equal the present_value of the loan’s principal_amount which amounts to percent of the loan principal bank once transferred from the l l c ’s pledged account the proceeds no longer collateralize percent of the loan which requires the taxpayer to pledge to the bank as collateral all of his holdings at the bank including the deposit account holding his portion of the loan proceeds the taxpayer may at the bank’s discretion withdraw his portion of the loan proceeds after providing substitute collateral on at least a dollar-for-dollar basis at each annual interest reset date the l l c may allow the taxpayer to purchase additional portions of the loan proceeds up to the full principal_amount of the loan according to mr hahn upon converting his portion of the euro-denominated loan into dollars or selling the government securities in the market the taxpayer would generate a permanent tax loss of approximately percent of the entire loan amount the loan from the bank to the l l c mr hahn further explained that the taxpayer’s only out-of-pocket_expense for the entire transaction is an investment banking fee equal to a percentage of the entire loan amount payable to chenery to arrange the transaction 7in addition petitioner believed that upon the loan’s maturity the taxpayer could pay the unpaid principal_amount of the loan in either dollars or euro petitioner’s investigation of the cards transaction as discussions with mr hahn progressed petitioner became interested in the transaction because he understood that it gave him the potential to generate a tax loss in the first year sufficient to eliminate petitioners’ entire joint tax_liability access to a large pool of funds not usually available to individuals for investment over a 30-year period and the ability to leverage the euro against the dollar after the first year by drawing down a euro-denominated loan and repaying the loan in dollars if the euro was valued lower than the dollar at maturity in date petitioner met with mr maulorico and mr gable to discuss the transaction and review the cards executive summary a program overview prepared by mr hahn after the meeting mr maulorico anecdotally reviewed the transaction’s economics and concluded that on the basis of past standard poor compound annual returns it would be profitable to finance long-term investments with the cards transaction’s line of credit promising petitioner that he could make percent on your petitioner’s money mr maulorico did not accompany his conclusions with a written analysis petitioner did not contact other banks to see whether they offered a similar credit arrangement mr gable meanwhile asked mr hahn about obtaining a tax opinion letter regarding the transaction’s federal_income_tax consequences mr gable had felt uncomfortable opining on the transaction’s tax ramifications specifically whether the transaction would indeed generate a permanent tax loss as assured by mr hahn because the transaction invoked provisions of the internal_revenue_code with which he was unfamiliar having been asked to prepare petitioners’ joint federal tax_return mr gable refused to prepare and take a permanent loss tax position on the return without a tax opinion letter supporting the position mr hahn offered to provide to petitioner a model tax opinion letter from the law firm of brown wood llp brown wood chenery had retained brown wood to produce a tax opinion letter when it first developed the cards transaction and the law firm stood available to write tax opinion_letters for future cards participants mr gable informed petitioner of mr hahn’s offer stating that a tax opinion letter from a major law firm such as brown wood concluding that the cards transaction would more_likely_than_not withstand an internal_revenue_service irs examination would protect petitioner from substantial tax penalties if the transaction was ultimately disregarded for federal tax purposes petitioner asked to see a model tax opinion letter chenery provided the model tax opinion letter shortly thereafter and petitioner met with mr maulorico and mr gable to review its conclusions the letter which assumed that the loan would be denominated in euro stated that the cards transaction has not been before a court of law addressing the issues addressed herein it concluded however that on the basis of authority in analogous contexts it is more_likely_than_not that the transaction the transfer of the euro- denominated deposit proceeds to the cards participant participant in exchange for his assumption of the l l c ’s obligations to the bank would constitute a sale of the foreign_currency assets by the l l c to the participant the participant’s tax basis in the assets would equal the principal_amount of the loan the amount of the l l c ’s liability to the bank that the participant assumed plus the amount of cash and the fair_market_value of any other consideration paid any gain_or_loss recognized upon the assets’ disposition would be characterized as ordinary gain_or_loss under sec_988 and the participant would recognize no income upon the l l c ’s repayment of the loan to the bank despite the fact that the model tax opinion letter was provided by the transaction’s promoter mr gable viewed it as an honest opinion of the viability of this transaction because brown wood was a reputable and major law firm at mr gable’s insistence petitioner requested that brown wood provide him with a formal tax opinion letter because he viewed a second formal tax opinion letter as superfluous and considering the substantial cost of obtaining it mr gable advised petitioner against obtaining such a letter from a second tax professional petitioner heeded that advice in part because of mr gable’s statement that brown wood had expertise in this area of foreign transactions petitioner was aware that the transaction’s tax ramifications were untested but he did not seek either a ruling from the irs on the tax consequences or an opinion regarding the legality not merely the tax consequences of the transaction instead he relied on the credibility of mr hahn and brown wood as reported to him by mr gable and mr maulorico on date petitioner asked mr gable among other things to determine petitioners’ estimated tax_liability including the income from the merck medco stock_options exercise prepare a cards investment schedule to create a loss sufficient to offset petitioners’ and tax_liabilities prepare a schedule of rates of return using reasonable return assumptions to offset the program’s cost and any interest charged by the irs if generated deductions were disallowed and complete the program’s after-tax cost using reasonable rates of return if generated deductions were disallowed because of the transaction’s untested tax ramifications mr gable’s report dated date examined the requested scenarios using exclusively information provided by mr hahn the report assumed that the cards transaction would terminate prompting the loan’s repayment on date a date outside the period of limitations for examination of petitioners’ joint federal_income_tax return in calculating the earnings generated on tax refunds mr gable assumed that all tax refunds would be received by date petitioner’s cards participation petitioner sent a letter to chenery dated date agreeing to pay it an dollar_figure investment banking fee and enclosed a dollar_figure downpayment towards the fee the balance of which was to be paid upon the loan’s termination notwithstanding the dollar_figure payment petitioner remained under no obligation to participate in the cards transaction after receiving petitioner’s letter chenery arranged the cards facility identifying bayerische hypo- und vereinsbank ag hvb a german bank as lender and osterley financial trading llc osterley a newly formed delaware l l c wholly owned by two nonresident_alien individuals as the initial borrower on date hvb entered into an agreement with osterley whereby it extended a big_number loan to osterley under the earlier described terms petitioner received a letter from hvb dated date confirming his interest in assuming joint_and_several_liability for the euro-denominated loan to osterley the letter stated that hvb makes no guarantee or representation whatsoever as to the expected performance or results of the transaction including the legal tax financial or accounting consequences thereof and that petitioner represents that he has been independently advised by his own legal counsel and will comply with the federal internal revenue laws on date petitioner executed the documents to participate in the transaction he read the documents before signing them but did not fully understand them petitioner did not have an attorney review the documents before executing them assuming most of the language to be boilerplate and the documents merely to formalize his discussions with mr hahn petitioner considered the transaction legitimate believing that brown wood and hvb a reputable law firm and a major bank respectively would not engage in illegitimate transactions neither mr gable nor mr maulorico reviewed the transaction documents the transaction documents did not provide a euro- dollar conversion opportunity during the first year and the purchase agreement between petitioner and osterley stated that brown wood acted as u s counsel to osterley in the transaction on date hvb released as collateral under the loan big_number of petitioner’s big_number portion of the loan’s proceeds which petitioner converted to dollar_figure on date hvb released the remaining portion big_number which petitioner converted to dollar_figure on date although released the money remained in petitioner’s account at hvb petitioner received brown wood’s formal tax opinion letter dated date and signed by brown wood llp which arrived at the same more_likely_than_not conclusions as the model tax opinion letter he did not compensate brown wood for either tax opinion letter chenery paid the law firm out of the dollar_figure fee owed to it by petitioner petitioner did not know how much brown wood was ultimately paid for its services mr gable reviewed the formal tax opinion letter and read the cited internal_revenue_code sections but did not independently consider whether they or the cited caselaw supported the opinion letter’s conclusions because he did not doubt that they were correct wishing to access the loan proceeds which he had converted from euro to dollars on date petitioner pledged substitute collateral and hvb wired out of his hvb account a portion of the previously released loan proceeds the value of the collateral soon became deficient however and upon hvb’s request petitioner pledged additional substitute collateral to cover the shortfall on date hvb issued to petitioner a mandatory prepayment election notice notifying him that the bank was calling in the loan and the entire outstanding principal_amount of the loan including any interest accrued would be due and payable as of date mr maulorico asked mr hahn whether another bank would provide the same credit arrangement all banks declined on date the cards transaction was terminated with all debts satisfied petitioners’ joint federal_income_tax returns for and petitioners filed a joint form_1040 u s individual_income_tax_return for tax_year mr gable prepared the tax_return and reviewed it with petitioners form_4797 sales of business property attached to the form_1040 reported the cards transaction generally in the following terms on date petitioners acquired property in a foreign_currency transaction pursuant to sec_988 at a cost or other basis of dollar_figure and they sold it on date for dollar_figure generating an ordinary_loss of dollar_figure mr gable relied on mr hahn to calculate the amounts reported on form_4797 the claimed ordinary_loss offset all of petitioners’ reported income for resulting in dollar_figure of negative adjusted_gross_income petitioners claimed net_operating_loss carryforward deductions related to the cards transaction of dollar_figure dollar_figure and dollar_figure on their joint and form sec_1040 respectively respondent’s examination respondent examined petitioners’ joint form sec_1040 for the years in issue he disallowed the dollar_figure loss claimed on the tax_return on the grounds among other that petitioners failed to establish the claimed dollar_figure basis and that the transaction lacked economic_substance was entered into for the primary purpose of tax_avoidance and or was prearranged and predetermined respondent also disallowed the and claimed net_operating_loss carryforward deductions because of his adjustments to petitioners’ return finally 8the reported amount represents the u s dollar equivalent of the big_number loan 9the reported amount represents the u s dollar equivalent of mr gustashaw’s collateralized 15-percent share respondent determined an accuracy-related_penalty under sec_6662 for each year in issue hvb’s fraudulent behavior on date hvb entered into a deferred prosecution agreement with the u s government in which it admitted that it participated in several tax_shelter transactions including cards between and and that the cards transactions involved purported 30-year loans when all parties including the borrowers knew that the transactions would be unwound in approximately year so as to generate false tax benefits for the participants hvb acknowledged that the transactions therefore had no purpose other than to generate tax benefits for the participants hvb further admitted that it engaged in activities with others including brown wood related to the cards tax_shelter with the intention of defrauding the united_states before trial and in the light of hvb’s admissions in the deferred prosecution agreement petitioners conceded the deficiencies in income_tax for all years in issue leaving only the applicability of the accuracy-related_penalty at issue at trial mr gustashaw admitted that petitioners did not suffer a dollar_figure economic loss associated with the dollar_figure tax loss claimed on their form_1040 opinion i imposition of the accuracy-related_penalty a introduction sec_6662 imposes an accuracy-related_penalty of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 and b - in the case of a gross_valuation_misstatement the penalty is increased from percent to percent sec_6662 the accuracy-related_penalty however does not apply to any part of an underpayment if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 the commissioner bears the burden of production with respect to penalties see sec_7491 to meet this burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 raeber v commissioner tcmemo_2011_39 the taxpayer’s concessions may be taken into account to meet this burden oria v commissioner tcmemo_2007_226 once the commissioner carries his burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause kaufman v commissioner t c ___ ___ slip op pincite the commissioner however bears the burden_of_proof with respect to any increased penalty asserted in an amendment to answer rule a respondent determined the accuracy-related_penalty alternatively upon all three of the above-referenced grounds for the years in issue on brief however respondent states that he determined an accuracy-related_penalty with respect to only on the ground of negligence we construe that as a concession of other grounds for the penalty for see rule e and only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs b valuation_misstatement_penalty as stated above sec_6662 and b imposes a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_valuation_misstatement a substantial_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis sec_6662 if the valuation misstatement is percent or more of the correct amount a gross_valuation_misstatement exists and the 20-percent penalty increases to percent sec_6662 and a i the value or adjusted_basis claimed on a return of any property with a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount sec_1_6662-5 income_tax regs no penalty however is imposed unless the portion of the underpayment attributable to the valuation misstatement exceeds dollar_figure sec_6662 respondent argues that petitioners are liable for the percent gross_valuation_misstatement penalty for taxable_year because petitioners’ claimed dollar_figure loss resulted from reporting an dollar_figure basis on their tax_return rather than the correct basis amount of zero respondent asserts that the underpayment resulting from the disallowed loss is therefore attributable to an overstatement of basis of percent or more of the correct amount in addition he argues that the percent penalty applies to the carryover of the loss attributable to the gross_valuation_misstatement to and see sec_1_6662-5 income_tax regs petitioners argue that the valuation_misstatement_penalty is inapplicable as a matter of law because respondent’s disallowance of their claimed loss in was attributable not to an overvaluation but rather to the cards transaction’s lack of economic_substance and therefore its nonexistence petitioners assert that as a result of hvb’s fraudulent conduct the transaction in effect never occurred they argue that the disallowance therefore could not be attributable to an overvaluation of an asset because the asset never existed in support of their argument petitioners rely primarily on 556_f3d_1056 9th cir affg in part and revg in part tcmemo_2006_131 and 472_fsupp2d_885 e d tex affd 568_f3d_537 5th cir we have previously held the valuation_misstatement_penalty applicable where a transaction lacks economic_substance and the underpayment results from disallowed deductions credits or losses computed with overvalued bases see eg 87_tc_970 finding that sec_6659 the predecessor of sec_6662 applies where the transaction lacked economic_substance and the underpayment was due to the disallowed deductions and credits caused by a finding of a zero adjusted_basis indeed in deciding cases factually similar to the instant case that were appealable to courts of appeals other than those for the ninth and fifth circuits we have expressly distinguished the reasoning of both klamath and 893_f2d_225 9th cir affg tcmemo_1988_416 upon which keller relies see palm canyon x invs llc v commissioner tcmemo_2009_288 finding gainer distinguishable because i n gainer the court disallowed the claimed tax benefits on grounds independent from any alleged valuation misstatement whereas in the case before the court the claimed inflated basis in the partnership_interest directly contributed to the decision to disregard the transaction on economic_substance grounds lkf x invs llc v commissioner tcmemo_2009_192 affd in part and revd in part without published opinion aftr 2d ustc par big_number d c cir panice v commissioner tcmemo_2007_110 petitioners offer no reason for us to deviate from our position and we are not inclined to do so accordingly we find the valuation_misstatement_penalty applicable in the instant case we note that our holding is consistent with the views of many of the courts of appeals that have addressed this issue see eg 118_f3d_184 4th cir affg tcmemo_1996_167 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_ 876_f2d_616 8th cir affg tcmemo_1988_427 with respect to the sec_6662 penalty respondent bears the burden of production for and because he asserted the augmented penalty under sec_6662 for and in the amendment to answer the burdens of production and proof for the augmented penalty for and we find that respondent has satisfied those burdens on form_4797 petitioners reported a basis of dollar_figure in an asset that they purportedly later sold resulting in a claimed dollar_figure loss from the transaction in the notice respondent determined a basis of zero which petitioners effectively accepted as accurate in conceding all of the deficiencies in tax the basis claimed on the return exceeds the correct basis by percent or more the underpayments determined for and each exceeding the dollar_figure requirement of sec_6662 and caused by the disallowed loss and related carryover deductions result directly from this overstatement see eg zirker v commissioner supra accordingly petitioners are liable for the 40-percent accuracy-related_penalty under sec_6662 for tax years and unless they meet the sec_6664 exception for reasonable_cause and good_faith because of sec_1_6662-2 income_tax regs we need not address the applicability of the penalty upon the grounds of substantial_understatement_of_income_tax or negligence for and c negligence_penalty respondent contends that for petitioners are liable for the 20-percent accuracy-related_penalty under sec_6662 and b because the underpayment resulting from the disallowed net_operating_loss_carryover deduction was due to negligence negligence is defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances viralam v commissioner t c __ ___ slip op pincite negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1 b ii income_tax regs a return position is not negligent however if it is reasonably based on certain enumerated authorities and is not a merely arguable or colorable claim sec_1_6662-3 income_tax regs conclusions reached in opinion_letters written by tax professionals are not considered authority although authorities underlying such expressions of opinion where applicable to the facts of a particular case may provide reasonable basis for an item’s tax treatment sec_1 d iii income_tax regs petitioners conceded that they improperly claimed the net_operating_loss_carryover deduction on their joint form_1040 their concession is sufficient for us to conclude that respondent has carried his burden of production a reasonable and ordinarily prudent person would have considered as too good to be true a carryover deduction generated from a previously claimed dollar_figure tax loss when he did not suffer an associated economic loss and invested only dollar_figure in the transaction as such he would have conducted a thorough investigation before claiming the deduction on his tax_return petitioners however failed to do so mr gustashaw is college educated has over years of investment experience and has competently prepared petitioners’ joint federal tax returns without the involvement of a tax professional for more than years despite this experience he did not attempt to understand the mechanics of the cards transaction executed the transaction documents without reading them and without an attorney’s review and although aware of the transaction’s untested tax ramifications declined to seek a ruling from the irs further he did not question the claimed carryover loss amount even though he knew that he did not suffer an associated economic loss such a too good to be true transaction required greater scrutiny see eg viralam v commissioner supra at __ slip op pincite- petitioners argue that they were not negligent because the legal authorities underlying the brown wood tax opinion letter provided a reasonable basis for claiming the loss and thus provided a reasonable basis for claiming on their tax_return the related carryover deduction see sec_1 b income_tax regs we disagree the tax opinion letter addresses the tax consequences of four independent transactions and presumes that the cards transaction is the amalgamation of these separate transactions in reaching its four conclusions the opinion letter cites authorities of the type set forth in sec_1_6662-4 income_tax regs see sec_1 b income_tax regs although piecemeal the cited authorities support each individual conclusion the authorities present factual situations that do not adequately describe the cards transaction as a whole see sec_1_6662-4 income_tax regs the weight accorded an authority depends on its relevance for example a case or revenue_ruling having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts we therefore cannot conclude that petitioners had a reasonable basis for claiming the net_operating_loss_carryover deduction on their joint form_1040 petitioners also assert that they were not negligent because they made a reasonable attempt to ascertain the correctness of the carryover deduction a deduction that they seem to argue would not seem to a reasonable and prudent person to be too good to be true they argue that mr gable did not find the transaction’s tax benefits to be unusual and that he provided them with examples of similar tax-leveraged investments regardless of the accuracy of those statements as stated supra we cannot conclude that petitioners made a reasonable attempt to ascertain the correctness of the carryover deduction accordingly we find that barring reasonable_cause and good_faith petitioners are liable for the 20-percent accuracy-related_penalty for negligence for tax_year d sec_6664 reasonable_cause defense a taxpayer may avoid the sec_6662 penalty by showing that he acted with reasonable_cause and in good_faith sec_6664 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 469_us_241 that determination is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s knowledge and experience racine v commissioner tcmemo_2006_162 affd 493_f3d_777 7th cir sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause through the good_faith reliance on the advice of an independent professional such as a tax adviser lawyer or accountant as to the item’s tax treatment united_states v boyle supra pincite 135_tc_199 to prevail the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser’s judgment 136_tc_67 citing 115_tc_43 affd 299_f3d_221 3d cir reliance is unreasonable however if the adviser is a promoter of the transaction or suffers from an inherent conflict of interest that the taxpayer knew or should have known about neonatology associates p a v commissioner supra pincite petitioners assert that mr gustashaw reasonably and in good_faith relied upon the advice of mr gable as to brown wood’s reputation in the legal community the quality of its tax opinion letter and the protection that the letter would provide against the possible imposition of penalties mr maulorico as to the investment potential of the cards transaction and brown wood’s tax opinion letter the only tax_advice petitioner sought concerning the cards transaction was from brown wood as neither mr gable nor mr maulorico opined on the tax issues involved on brief petitioners’ arguments focus on mr gustashaw’s lack of knowledge of brown wood’s subsequently exposed conflict of interest in advising him we find that petitioners’ reliance on brown wood’s tax opinion letter was unreasonable because they should have known about the law firm’s inherent conflict of interest chenery the promoter of cards both referred brown wood to mr gustashaw and supplied him with the law firm’s model tax opinion letter which described a cards transaction that was not unique to mr gustashaw’s situation petitioners proffered no evidence that mr gustashaw had an engagement letter with brown wood spoke to any attorney at the law firm or directly compensated brown wood for either tax opinion letter on the facts presented petitioners could not have reasonably believed that brown wood was an independent adviser see eg 439_f3d_1243 10th cir regardless of their level of sophistication it was unreasonable for the taxpayers to rely on tax professionals that they did not personally consult with explain their unique situation to or receive formal advice from affg tcmemo_2004_275 petitioners have not carried their burden of proving that they acted with reasonable_cause and in good_faith in reporting the loss and related net_operating_loss_carryover deductions on their joint form sec_1040 for the years in issue ii conclusion petitioners are liable for the sec_6662 penalty as applied to the underpayments of tax redetermined herein decision will be entered for respondent
